DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (JP 5163083 B2; Machine Translation of Description ‘MTD’).
With respect to claim 1, Fukushima et al. discloses a vehicle front structure (fig. 1), comprising: a suspension housing (6) disposed between a front side member (5) and a fender apron upper member (4); a first reinforcing member (60C) extending in a longitudinal direction of a vehicle and coupled to the suspension housing (6); and a first connecting portion (60A, 60B) attached to the first reinforcing member (60c) and connecting the fender apron upper member (4) and the front side member (5).  (Figs. 1-17, MTD paragraphs 21-107.)


[AltContent: connector][AltContent: connector][AltContent: textbox (Axis of First Connecting Portion)][AltContent: textbox (Axis of First Reinforcing Member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Reinforcing Member)][AltContent: textbox (First Connecting Portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    367
    496
    media_image1.png
    Greyscale


With respect to claim 2, Fukushima et al. discloses the first reinforcing member (60C) comprises: a cavity (fig. 6, 13) which is open to the suspension housing (6); a top flange (fig. 6, 13) extending along a top edge (fig. 6, 13) of the first reinforcing member; and a bottom flange (fig. 6, 13) extending along a bottom edge (fig. 6, 13) of the first reinforcing member but is silent regarding the top flange (fig. 6, 13) and the bottom flange (fig. 6, 13) are coupled to the suspension housing (19; 6).  (Figs. 1-17, MTD paragraphs 21-107)
With respect to claim 3, Fukushima et al. discloses the first connecting portion (60A, 60B) extends from a front end of the first reinforcing member (60C) toward the fender apron upper member and the front side member (Modified fig. 13 – above).  (Figs. 1-17, MTD paragraphs 21-107)
With respect to claim 4, Fukushima et al. discloses a top end (60B) of the first connecting portion (60a, 60b) is coupled to the fender apron upper member (4); and a bottom end (60A) of the first connecting portion (60A, 60B) is coupled to the front side member (5).  (Figs. 1-17, MTD paragraphs 21-107.)
With respect to claim 5, Fukushima et al. discloses an axis (Modified fig. 13 – above) of the first connecting portion (60A, 60B) is perpendicular to an axis (Modified fig. 13 – above) of the first reinforcing member (60C).  (Figs. 1-17, MTD paragraphs 21-107.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Matsuyama et al. (US 2006/0006699).
With respect to claims 10-13, Fukushima et al. is silent regarding a second reinforcement member.   Matsuyama et al. teaches a dash panel (74; 70) disposed at a rear of the suspension housing (50); and a second reinforcing member (90) interposed between the suspension housing (50) and the dash panel (74; 70) (paragraphs 67-69); wherein: the second reinforcing member (90) is connected (through the suspension housing) to a rear end of the first reinforcing member (80); and the second reinforcing member (90) is interposed between the fender apron upper member (40) and the dash panel (70); wherein a top end of the second reinforcing member (90) is coupled to the fender apron upper member (40); further comprising an extension (11) connected to a rear end of the front side member (30), wherein a bottom end of the second reinforcing member (90) is coupled to the extension (11).  (Figs. 1-7B, paragraphs 29-74.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Matsuyama et al. into the invention of Fukushima et al. in order to reinforce front damper housings.  (Paragraphs 7 and 64-65.)

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614